Exhibit 10.2

GENERAL RELEASE OF CLAIMS

In order to settle as fully as possible all known and unknown claims I, Thomas
J. Schlauch, might have against Big 5 Corp. (Company) and all related parties,
Company and I agree as follows:

(a) Consideration:

 

  (i) I acknowledge that my consulting arrangement with Company and the
opportunity to receive the payments and benefits described in the Independent
Contractor Services Agreement between Company and me, dated August 1, 2011, (the
“Consulting Agreement”) as well as the benefits set forth in Section (a)(ii) and
(a)(iii), below, collectively and individually, constitute sufficient and
valuable consideration for this Agreement. Capitalized terms not defined herein
shall have the meaning ascribed in the Consulting Agreement.

 

  (ii) Subject to my compliance in all respects with the terms and conditions of
this Agreement and the Consulting Agreement, Company will (i) reimburse me for
the actual premium cost of continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and Cal-COBRA (collectively,
“COBRA”), for me and my spouse under Company’s group health plans in which we
are enrolled immediately prior to the Effective Date (subject to any plan
changes that Company might make from time to time), for the period beginning on
the Effective Date and ending on the third anniversary of the Effective Date;
and (ii) pay me an amount equal to $30,000 (estimated to be the cost of a
private health insurance policy for my spouse and a supplemental Medicare policy
for myself for two years, which amount shall be proportionately reduced in the
event the insurance specified is not required due to my death or my spouse’s
death before the payment becomes due). Company shall pay me the amounts
described in clause (i) monthly in arrears for the first three years following
the Effective Date, provided that I have supplied Company with copies of
receipts showing my payment of the COBRA premiums for each monthly period.
Company shall pay the amount described in clause (ii) in a lump sum within ten
(10) days following the third anniversary of the Effective Date. I acknowledge
and agree that my spouse and I shall be responsible for all matters relating to
the insurance coverage described in this section, including, without limitation,
our election of or application for such coverage and payment for such coverage.
I further acknowledge and agree that if my service to the Company terminates
before the end of the Consulting Period (as defined in the Consulting Agreement)
for any reason, the benefits and payments provided for in this section will
cease pursuant to the provisions of Section 15.3 of the Consulting Agreement.

 

1



--------------------------------------------------------------------------------

  (iii) Subject to my compliance in all respects with the terms and conditions
of this Agreement and the Consulting Agreement and my remaining continuously
employed by Company through July 31, 2011 and my continuously performing
consulting services for Company through March 15, 2012, I shall be eligible to
receive a 2011 annual bonus (the “2011 Annual Bonus”), prorated to reflect the
number of months during 2011 that I served as Senior Vice President, Buying. The
2011 Annual Bonus shall be calculated at a base amount of $87,500, which amount
will be adjusted up or down by the same percentage as Company’s earnings before
interest, taxes, depreciation and amortization (“EBITDA”) for its fiscal year
2011 increases or decreases from Company’s EBITDA for its 2010 fiscal year. For
the purposes of this Agreement, Company shall determine the EBITDA in its sole
discretion, on a basis consistent with how Company calculates its EBITDA for its
fiscal year 2011. If I meet the eligibility requirements set forth above,
Company will pay me the 2011 Annual Bonus at the same time as other annual
bonuses generally are paid to other Company executives, which is anticipated to
occur in March of 2012. I agree that I am not be entitled to any other bonus
payment whatsoever for any period of time. I agree that because my employment is
ending on August 1, 2011, I would not be entitled to receive any bonus from
Company in the absence of this Agreement.

(b) Release: I release (i.e., give up) all known and unknown claims that I
presently have against Company, all current and former, direct and indirect
parents, subsidiaries, brother-sister companies, and all other affiliates and
related partnerships, joint ventures, or other entities, and, with respect to
each of them, their predecessors and successors; and, with respect to each such
entity, all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs), and any other persons acting by, through, under or
in concert with any of the persons or entities listed in this section, and their
successors (Released Parties), except claims that the law does not permit me to
waive by signing this Agreement. I release all common law contract, tort, or
other claims I might have, as well as all claims I might have under the Age
Discrimination in Employment Act (ADEA), the Worker Adjustment & Retraining
Notification Act (WARN Act), Title VII of the Civil Rights Act of 1964, Sections
1981 and 1983 of the Civil Rights Act of 1866, the Americans With Disabilities
Act (ADA), the Employee Retirement Income Security Act of 1974 (ERISA), and any
similar domestic or foreign laws, such as the California Fair Employment and
Housing Act, California Labor Code Section 200 et seq., and any applicable
California Industrial Welfare Commission order.

I expressly waive the protection of Section 1542 of the Civil Code of the State
of California, which states that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

2



--------------------------------------------------------------------------------

(c) Applicable Law: This agreement is governed by federal law and the laws of
California.

(d) Representations and Promises: Company and I acknowledge and agree that:

(i) Complete Agreement: This Agreement and the Consulting Agreement are the
entire agreement relating to any claims or future rights that I might have with
respect to Company and the Released Parties. Once in effect, this Agreement is a
legally admissible and binding agreement. It shall not be construed strictly for
or against me, Company, or any Released Party.

(ii) Amendments: This Agreement only may be amended by a written agreement that
Company and I both sign.

(iii) Representations: When I decided to sign this Agreement, I was not relying
on any representations not in this Agreement or the Consulting Agreement.
Company would not have agreed to enter into the Consulting Agreement or to
provide me the benefits and payments thereunder or hereunder but for the
representations and promises I am making by entering into this Agreement. I have
not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief
now or in the future. I have been paid all compensation, benefits, and other
amounts that Company or any Released Party should have paid me in the past.

(iv) No Wrongdoing: This Agreement is not an admission of wrongdoing by Company
or any other Released Party; neither the Agreement nor any drafts shall be
admissible evidence of wrongdoing.

(v) Unknown Claims: I intentionally release claims that I do not know that I
might have and that, with hindsight, I might regret having released. I have not
assigned or given away any of the claims I am releasing.

(vi) Effect of Void Provision: If Company or I successfully assert that any
provision in this Agreement is void, the rest of the Agreement shall remain
valid and enforceable unless the other party to this Agreement elects to cancel
it. If this Agreement is cancelled, I will repay the consideration I received
for signing it.

(vii) Consideration of Agreement: If I initially did not think any
representation I made in this Agreement was true or if I initially was
uncomfortable making it, I resolved all my doubts and concerns before signing
this Agreement. I have carefully read this Agreement, I fully understand what it
means, I am entering into it knowingly and voluntarily, and all my
representations in it are true. The consideration period described in the box
above my signature started when I first was given this Agreement, and I waive
any right to have it restarted or extended by any subsequent changes to this
Agreement.

(viii) Agreement to be Confidential: Following the execution of this Agreement,
I will never disclose the underlying facts that led up to the settlement
evidenced by this Agreement, to anyone other than a member of my immediate
family or my attorney or other

 

3



--------------------------------------------------------------------------------

professional advisor and, even as to such a person, only if the person agrees to
honor this confidentiality requirement. Any violation of this confidentiality
requirement by such other person shall be treated as a violation by me. This
subsection does not prohibit disclosures to the extent necessary legally to
enforce this Agreement or to the extent required by law (but only if I notify
Company of a disclosure obligation or request within one day after I learn of
such obligation or request, and permit Company to take all steps it deems to be
appropriate to prevent or limit the required disclosure).

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY, AND COMPANY SUGGESTS THAT YOU DISCUSS IT WITH YOUR
ATTORNEY AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER THIS
AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT YOU
WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

JULY 11, 2011 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS AGREEMENT
TO THE CHIEF EXECUTIVE OFFICER OF COMPANY. IF YOU FAIL TO DO SO, YOU WILL NOT
RECEIVE THE SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO THE CHIEF EXECUTIVE OFFICER OF COMPANY
BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE TIME YOU SIGNED IT. IF YOU REVOKE
THIS AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL NOT RECEIVE THE SPECIAL
PAYMENTS OR BENEFITS DESCRIBED IN IT.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Agreement as of the date written below.

 

CONTRACTOR     BIG 5 CORP. /s/ Thomas J. Schlauch     By:   /s/ Steven G. Miller
Print Name: Thomas J. Schlauch     Print Name:   Steven G. Miller Date: 7-7-2011
    Title:   President and chief Executive Officer       Date:   7-7-2011

 

4